Citation Nr: 0532874	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  98-00 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1. Entitlement to service connection for arthritis.

2. Entitlement to service connection for leg disability.

3. Entitlement to service connection for low back disability.

4. Entitlement to service connection for anemia.

5. Entitlement to service connection for a menstrual 
disorder.

6. Entitlement to service connection for lip scars.

7. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1975 to March 1979. Thereafter, she had additional, 
unverified service in the Marine Corps Reserves from 1979 to 
1984.  These matters are before the Board of Veterans' 
Appeals (Board) on appeal from a July 1996 rating decision by 
the San Diego, California Department of Veterans Affairs (VA) 
Regional Office (RO).  The case was before the Board in 
October 2003 when it was remanded for additional development.

The medical evidence of record, including a January 2002 
letter from the veteran's VA psychiatrist, raises the issue 
of entitlement to service connection for a psychiatric 
disorder other than PTSD.  Since this issue has not been 
developed for appellate review, it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1. Arthritis was not manifested in service or in the first 
postservice year; and it is not shown that any current 
arthritis is related to service.

2.  A leg disability was not manifested in service, but was 
initially demonstrated years after service; a preponderance 
of the evidence is against a finding that the veteran's leg 
disability is related to her military service.

3. A low back disability was not manifested in service, but 
was initially demonstrated years after service; a 
preponderance of the evidence is against a finding that the 
veteran's low back disability is related to her military 
service.

4. Anemia was not manifested in service, but was initially 
demonstrated years after service; a preponderance of the 
evidence is against a finding that the veteran's anemia is 
related to her military service. 

5. A menstrual disorder was not manifested in service, but 
was initially demonstrated years after service; a 
preponderance of the evidence is against a finding that the 
veteran's menstrual disorder is related to her military 
service. 

6. There is no competent evidence that the veteran currently 
has lip scars. 

7. The veteran did not engage in combat, and there is no 
credible supporting evidence of a claimed stressor event in 
service to support a current diagnosis of PTSD.


CONCLUSIONS OF LAW

1. Service connection for arthritis is not warranted. 38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2. Service connection for a leg disability is not warranted. 
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303 (2005). 

3. Service connection for a low back disability is not 
warranted. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2005). 

4. Service connection for anemia is not warranted. 38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303 (2005). 

5. Service connection for a menstrual disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2005). 

6. Service connection for lip scars is not warranted. 38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303 (2005).

7. Service connection for PTSD is not warranted. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2005); 38 C.F.R. § 3.304(f) 
(1998); 38 C.F.R. §§ 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2005). The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,16 Vet. App. 183 
(2002). Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim. 38 C.F.R. 
§ 3.159(b)(1). VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim. Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App, 103 (2005).

Regarding timing of notice, in Pelegrini, at 120, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that where notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing the notice 
prior to the initial AOJ adjudication; instead, the claimant 
has the right to timely content-complying notice and proper 
subsequent VA process. Here, the initial adjudication 
preceded enactment of the VCAA. The veteran was provided 
content-complying notice by letters in January 2002 and March 
2004 (including, at p. 3 of the March 2004 letter, to submit 
any evidence in her possession pertaining to the claims). She 
was given ample time to respond; and the claims were 
subsequently readjudicated. See May 2005 Supplemental 
Statement of the Case (SSOC).

Regarding the duty to assist, the RO has on several occasions 
unsuccessfully attempted to obtain complete copies of all of 
the veteran's service medical records. An administrative 
decision notes that an extensive search failed to locate all 
of the veteran's service medical records; the only record 
found was the veteran's enlistment examination report. VA has 
a heightened duty to assist the veteran in developing her 
claims since the records have been lost. See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991). The RO has obtained the 
veteran's post-service VA and private treatment records. All 
available pertinent medical evidence identified by the 
veteran has been obtained. The Board is satisfied that the RO 
has complied with VA's duty to assist the veteran in the 
development of the facts pertinent to her claims. (As 
discussed below, the Board has determined that the 
deficiencies in the record before the Board are the result of 
the veteran's failure to cooperate with VA's efforts to 
develop the facts pertinent to these claims. The Court has 
held that, "[t]he duty to assist is not always a one-way 
street. If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).)

The veteran is not prejudiced by the Board's proceeding with 
appellate review of the merits of the claim at this time. 
Mayfield v. Nicholson, 19 Vet. App. 103(2005).

Factual Background

An administrative determination notes that an extensive 
search failed to locate all of the veteran's service medical 
records. Of record is a February 1975 enlistment examination 
report, which is negative for complaints or findings related 
to arthritis, leg disability, low back disability, anemia, 
menstrual disorder, lip scars, PTSD, or any personal assault.

The veteran's DD Form 214 MC indicates that her military 
occupational specialty was postal clerk. Her awards and 
decorations include a Good Conduct Medal.

Service personnel records note that the veteran enlisted at 
the pay grade of E-1. She received promotions in July 1975, 
February 1976, November 1976 and February 1978. In March 
1978, the veteran extended her enlistment for a period of one 
year. That same month, she received a Top Quality Marine 
Patch. She was released from active duty in March 1979 at pay 
grade E-5. Service personnel records also note that the 
veteran was sick in the hospital in April 1977, May 1977 and 
January 1979, and sick on leave from May 26, to June 1, 1977, 
from June 2, to June 29, 1977, and from January 11, to 
January 15, 1979.

A January 1990 treatment record from Frank Nolan, M.D., notes 
that the veteran was seen with complaints of left knee pain 
after bumping her knee on her desk.  She reported that she 
had never had any problems with her knee, or any other joint, 
before.  She reported a history of ovarian cystectomies.  On 
examination there was no tenderness noted in the back, hips, 
or right knee.  Left knee tenderness and limitation of motion 
were noted. X-rays revealed asymptomatic, mild osteoarthritis 
that pre-dated the work-related left knee injury. In a June 
1994 letter, Dr. Nolan stated that he was in receipt of 
medical reports and legal documents "which substantiate 
chronic, post traumatic low back pain caused by spousal abuse 
in 1981 and 1982." Dr. Nolan further stated that the veteran 
received physical therapy for her back from 1981 to 1984. 

Treatment records from William Watkins, M.D., dated from 1992 
to 1994, note the veteran's ongoing treatment for low back 
pain and left knee arthritis.

In January 1996 the veteran submitted a claim seeking service 
connection for various disabilities, including arthritis, leg 
disability, back disability, PTSD, anemia, menstrual 
problems, and lip scars.

Treatment records from Vista Vet Center note that the veteran 
was first seen in March 1996 with complaints of sexual trauma 
while on active duty. She reported that she was gang raped by 
several men (two black and one white) while stationed at Camp 
Pendleton. She stated that she did not know these men, and 
had not reported the incident. Thereafter, she was the victim 
of an attempted rape in the barracks. Finally, while on field 
maneuvers in the 4th Tank Battalion in the Reserves, she was 
raped by a stranger while she was sleeping. She did not 
report this incident, also.  She reported a history medical 
treatment during her military service, to include treatment 
for: leg problems during boot camp; depression and anxiety; a 
back injury; and a lip injury after her lip got caught in a 
dental drill.

In a July 1996 letter, the veteran's VA psychiatrist noted 
the veteran's ongoing treatment for major depression, 
fibromyalgia and PTSD, with the primary stressors for PTSD 
being rape and harassment during her military service. 
Specifically, the veteran reported that she was raped while 
on active duty in 1976. She stated that she was returning to 
the women's barracks from a bowling alley when she was raped. 
She did not report the rape. She stated that later that year, 
she was harassed by her master sergeant because she was 
married to a man of higher rank (a sergeant major). She 
reported that after the rape, she gained weight from 114 
pounds to 170 pounds. In addition, she stated that, while in 
the Reserves in the early 1980s, she was raped again. She did 
not report that rape, but did seek some private outpatient 
psychiatric counseling at that time. 

A September 1996 VA psychiatric examination report notes the 
veteran's complaints of chronic depression, panic disorder 
and agoraphobic symptoms. She reported a history of sexual 
abuse beginning in childhood. She stated that she had been 
very depressed since being raped on two occasions during her 
military service: in 1976 at Camp Pendleton and in the 1980s 
while serving with the 4th Tank Battery in San Diego. The 
veteran indicated that she never reported these rapes. She 
complained of paranoia and of having a fear of men. She 
denied hallucinations; she did not talk in terms of intrusive 
thoughts, nightmares, or flashbacks. Upon examination, her 
affect was depressed. She was tearful, anxious, dependent, 
confused and overwhelmed. Her memory was poor; her judgment 
and insight were good.  She could not meaningfully partake in 
the mental status examination. The diagnoses included major 
depression with psychotic features and panic disorder with 
agoraphobia. The examiner noted that some symptoms of PTSD 
were suggested. 

A September 1996 VA general medical examination report notes 
the veteran's complaints of knee pain, back pain and 
psychiatric problems.  She reported that she has amnesia, and 
cannot remember details from the 1970s. She also reported 
that she sustained many injuries to her back in service, and 
has had back pain since 1976.  She stated that her knee pain 
began in 1975 and that she was on crutches during boot camp, 
but her memory of this was very poor. She stated that she was 
raped two times in the 1970s: once in the barracks and once 
in a bowling alley. As a result of once of these rapes, she 
became pregnant, but lost the baby. After that she developed 
depression and amnesia; therefore, she was unable to recall 
the rapes. Upon examination, the veteran was unable to squat. 
Limitation of motion and pain were noted in the back. 
Limitation of motion was noted in the left knee; patellar 
grind was noted in both knees. Examination of the skin was 
unremarkable; examination of the face revealed no 
abnormalities. The diagnoses included degenerative changes in 
the knees with patellofemoral pain syndrome, and chronic mid 
lumbar low back pain with bilateral radiation. 

On October 1996 VA gynecological examination, the veteran 
reported that during her military service she was seen for 
complaints of excessive menstrual flow, cramping, and 
dysmenorrhea; she stated that endometriosis was diagnosed 
after laproscopic surgery. She indicated that she received no 
treatment at that time.  She also reported that she had hot 
flashes from 1984 to 1989. Her last menstrual period was in 
1989, at age 40.  Laboratory tests revealed that LH and FSH 
were higher than the normal ranges.  The assessment was 
premature menopause. 

Vet Center records dated from October 1996 to 1997 note the 
veteran's ongoing psychiatric treatment.  The diagnoses 
included major depression and chronic, severe PTSD.

In a June 1997 letter, the veteran's VA physician stated that 
the veteran was under evaluation for anemia.

The veteran was scheduled for a personal hearing at the RO in 
May 1998; however, she failed to report for the hearing.

Treatment records from Elizabeth C. Snyker, LCSW, dated from 
1999 to 2002, note the veteran's ongoing treatment for 
various psychiatric problems, including PTSD. It was noted 
that the veteran had reported a history of sexual harassment 
and at least three episodes of sexual assault while on active 
duty.  In January 2000, the veteran stated that the first was 
a rape by three men who attacked her as she came out of a 
bowling alley.  The second was a rape by a lone assailant who 
attacked her in her barracks at night. He had a knife and put 
his hand over her mouth.  The veteran indicated that she 
reported this rape to a female sergeant, but nothing could be 
done. The third was a rape in the field; she and a friend 
were raped and sodomized. She contracted herpes and gonorrhea 
from the rapes.  In March 2000, the veteran stated that she 
had negative feelings towards white people because she was 
raped by two white men. In August 2000, she related that she 
badly injured her leg in boot camp and had to use crutches. 
She also maintained that she injured her back during service 
when she was pushed into a pool while wearing a 70-pound pack 
on her back.  She reported she did well in service, earning 
five patches and meritorious rank, and was the first to teach 
CPR. In February 2002, the veteran reported that she had been 
raped in her barracks and then gang raped in a field.

In a January 2002 letter, the veteran's VA psychiatrist noted 
that he had treated the veteran since 1998 for symptoms of 
PTSD and recurrent major depressive disorder "which most 
likely began as a result of the violent sexual assault which 
[the veteran] experienced while on active duty in the U.S. 
Marines in the 1970's."

By letter dated in July 2004, the Social Security 
Administration (SSA) indicated that the veteran's claim for 
disability benefits was denied in February 2004. After an 
exhaustive search, her case file was not located. SSA noted 
that the veteran's file had been destroyed.

Also of record are letters that the VA sent the veteran in 
October 1997, January 2002 and March 2004, requesting her to 
provide pertinent medical records or provide the information 
and authorization necessary for the VA to obtain such 
records, and requesting her to provide more detailed 
information about her alleged stressors and the history of 
her back, knee and psychiatric disabilities.  She did not 
respond to these requests.  

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests degenerative 
joint disease (arthritis) to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred or aggravated 
in service, even though there is no evidence of such disease 
during the period of service. 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed inservice 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressor. 38 C.F.R. § 3.304(f) (1998). 

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor. See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor. See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

During the pendency of this claim, § 3.304(f) was amended, 
effective March 7, 1997.  64 Fed. Reg. 32807-32808 (1999). 
(Parenthetically, the Board points out that the former and 
revised criteria for establishing service connection for PTSD 
are substantially the same. The revisions to section 3.304(f) 
serve primarily to bring that regulation in line with the 
governing statute, 38 U.S.C.A. § 1154(b), which relaxes 
certain evidentiary requirements for PTSD claimants who have 
combat-related stressors.) The amended regulation, 38 C.F.R. 
§ 3.304(f), provides: Service connection for post-traumatic 
stress disorder requires medical evidence diagnosing the 
condition in accordance with § 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred. 

Thereafter, effective March 7, 2002, 38 C.F.R. § 3.304(f) was 
revised to include the following provisions: 

(3) If a post-traumatic stress disorder 
claim is based on in-service personal 
assault, evidence from sources other than 
the veteran's service records may 
corroborate the veteran's account of the 
stressor incident. Examples of such 
evidence include, but are not limited to: 
records from law enforcement authorities, 
rape crisis centers, mental health 
counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, 
roommates, fellow service members, or 
clergy. Evidence of behavior changes 
following the claimed assault is one type 
of relevant evidence that may be found in 
these sources. Examples of behavior 
changes that may constitute credible 
evidence of the stressor include, but are 
not limited to: a request for a transfer 
to another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes. VA 
will not deny a post-traumatic stress 
disorder claim that is based on in-
service personal assault without first 
advising the claimant that evidence from 
sources other than the veteran's service 
records or evidence of behavior changes 
may constitute credible supporting 
evidence of the stressor and allowing him 
or her the opportunity to furnish this 
type of evidence or advise VA of 
potential sources of such evidence. VA 
may submit any evidence that it receives 
to an appropriate medical or mental 
health professional for an opinion as to 
whether it indicates that a personal 
assault occurred. 

38 C.F.R. § 3.304(f)(3) (2005).

Congress has specifically limited entitlement to service- 
connection for disease or injury to cases where such have 
resulted in a disability. 38 U.S.C.A. §§ 1110, 1131. Hence, 
in the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection. Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992). The Court has consistently held that, under 
the law cited above, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service." Watson v. 
Brown, 4 Vet. App. 309, 314 (1993). This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability." 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its 
merits, the evidence must preponderate against the claim. 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

On longitudinal review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claims seeking service connection.

Arthritis, Leg Disability, Low Back Disability, Anemia, 
Menstrual Disorder, Lip Scars

Degenerative changes (arthritis) in the knees have been 
diagnosed. However, the first medical evidence of this 
disability was many years after the veteran's discharge from 
active duty.  Specifically, a January 1990 treatment record 
from Dr. Nolan notes findings of mild, asymptomatic arthritis 
in the left knee.  Dr. Nolan opined that this arthritis pre-
dated a recent work-related knee injury; however, neither Dr. 
Nolan nor any other medical professional has opined that the 
veteran's current arthritis was incurred during, or 
manifested within one year of, her military service.

Patellofemoral pain syndrome of the knees, chronic low back 
pain with bilateral radiation, anemia and premature menopause 
are also diagnosed.  However, the first medical evidence of 
these disabilities is many years after service.  
Specifically: a September 1996 VA examination report notes a 
diagnosis of patellofemoral pain syndrome; a June 1994 letter 
from the veteran's private physician notes that chronic low 
back pain with bilateral radiation was caused by spousal 
abuse in 1981 and 1982; a June 1997 letter from s VA 
physician notes that the veteran was being evaluated for 
anemia; and a September 1996 VA examination report notes a 
diagnosis of premature menopause.  The evidence of record 
does not include any medical opinion that any of these 
disorders is related to the veteran's service.

Regarding the claim seeking service connection for lip scars, 
it is noteworthy that there is no evidence of a current 
diagnosis of lip scars.  Although the veteran complained on 
March 1996 Vet Center appointment that her lip had been 
caught in a dental drill during service, no objective 
findings of disability resulting from such incident are noted 
in the evidence of record.  On September 1996 VA examination, 
examination of the skin and face revealed no abnormalities. 
The veteran has not reported receiving any treatment for a 
lip scar.  In the absence of competent evidence of a current 
disability, there is no basis for a grant of service 
connection.

The Board further finds that no additional development, as 
for medical opinions or examinations is indicated.  In 
Paralyzed Veterans of America, et. al., v. Secretary of 
Veterans Affairs, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) noted that 38 C.F.R. 
§ 3.159(c)(4)(i) requires that a claimant establish that he 
or she has suffered an event, injury, or disease in service 
in order to trigger VA's obligation to provide a VA medical 
examination or obtain a medical opinion.  The veteran asserts 
that her arthritis, patellofemoral pain syndrome of the 
knees, chronic low back pain with bilateral radiation, anemia 
and premature menopause were incurred during her military 
service. However, there is no medical evidence of complaints 
or findings of any of these disabilities prior to 1990.  
(Parenthetically, the Board notes that the veteran's 
treatment for low back disability in 1981 was linked to 
spousal abuse, not military service.)  The Board finds that a 
medical opinion is not necessary to decide these claims, as 
such opinion could not establish disease or injury in 
service.  See also Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995) (the Board is not required to accept a medical opinion 
that is based on the veteran's recitation of medical 
history).

The preponderance of the evidence of record is against the 
claims seeking service connection for arthritis, 
patellofemoral pain syndrome of the knees (leg disability), 
chronic low back pain with bilateral radiation, anemia and 
premature menopause.

PTSD

The veteran's claim seeking service connection for PTSD is 
not predicated on a combat stressor event (and none is 
shown); it is instead based on allegations that the veteran 
was sexually assaulted in service.  VA and private treatment 
records attribute a diagnosis of PTSD to sexual assaults 
during service.  Accordingly, the veteran's lay testimony, by 
itself, is insufficient to establish the alleged stressor, 
and the Board must determine whether service department 
records or other independent credible evidence corroborates 
the alleged stressors.

The primary impediment to a grant of service connection for 
PTSD here is the absence of verification of a stressor in 
service upon which PTSD is diagnosed, i.e., there is no 
evidence corroborating the veteran's alleged sexual assaults 
in service. The veteran has provided neither the exact dates 
on which the alleged stressors in service occurred, nor the 
names of her alleged attackers.  While attacks by strangers 
would leave her without names of the attackers, her accounts 
also include reports of attacks in barracks, and in the 
field, and presumably would have involved persons serving 
with her.  Her statements as to whether she reported the 
alleged rapes during her military service have been 
inconsistent.  In most of her accounts she denied reporting 
the assaults; however, in January 2000 she stated that she 
did report an assault in the barracks to a female sergeant, 
but that nothing was done about it.  The female sergeant has 
not been identified.  The account of a rape in the field 
reports that a friend was also raped at the same time.  Such 
friend could corroborate the alleged attack; however, the 
veteran has neither submitted any corroborating statement 
from the friend, nor identified the friend. Notably, while 
the veteran's service medical service medical records are not 
available, she has not indicated she sought medical treatment 
following the alleged attacks (although she alleges 
contracting herpes and gonorrhea as a result of a rape in the 
field).

By SSOC in June 2002, the veteran was notified that she 
should submit evidence to corroborate her alleged stressors, 
including records from law enforcement authorities, rape 
crisis centers, hospitals, or physicians; pregnancy tests or 
tests for sexually transmitted diseases; copies of personal 
diaries, journals, or letters written contemporary to the 
claimed inservice events; and statements from family members, 
roommates, fellow service members, or clergy. See Patton v. 
West, 12 Vet. App. 272 (1999).  However, she has not 
submitted any such evidence.  Without additional input from 
the veteran verification of a stressor event in service (and 
substantiation of her claim seeking service connection for 
PTSD) cannot proceed any further.  The Court has held that 
the duty to assist is not always a one-way street.  If a 
veteran wishes help, she cannot passively wait for it in 
those circumstances where she may or should have information 
that is essential in obtaining the putative evidence. Wood, 
supra.

Based on the available evidence, the Board finds that the 
events claimed as the underlying stressors for the diagnosis 
of the veteran's PTSD, i.e., the alleged sexual assaults in 
service, have not been corroborated.  While VA practitioners 
have attributed PTSD to the veteran's military service based 
on alleged sexual assaults in service, credible supporting 
evidence of the actual occurrence of an inservice stressor 
cannot consist solely of after-the-fact medical nexus 
evidence. Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  
Rather, there must some credible supporting alternate source 
evidence of the alleged assault in service.  It is the 
veteran herself who is the best source of information where 
such evidence can be obtained. Unfortunately she failed to 
respond to the most recent requests for information (in March 
2004) and so the requisite credible supporting evidence that 
the claimed inservice stressors actually occurred has not 
been obtained.  The Board recognizes that not all of the 
alleged stressor events in this case may be subject to 
corroboration; however, other alleged events (e.g. when there 
was another victim/friend in an alleged rape account, and 
when an assault in the barracks was reported to a female 
sergeant) are clearly capable of being corroborated. 

Finally, evidence of behavior changes following a claimed 
assault may also constitute credible evidence of the 
stressor.  However, regarding the veteran's performance 
during service, the record reveals that she enlisted at the 
pay grade of E-1, and was released from active duty four 
years later at the pay grade of E-5.  She received promotions 
in July 1975, February 1976, November 1976 and February 1978, 
and she received a Top Quality Marine Patch in March 1978.  
At least a couple of these promotions or awards would have 
occurred after alleged assaults.  Hence, the veteran's 
personnel records do not tend to support the occurrence of 
traumatic incidents in service that adversely affected the 
veteran's performance of duties.  The veteran's statements, 
alone, are insufficient to establish that her behavior 
changed following alleged sexual incidents in service. 

The preponderance of the evidence is against a finding that 
the sexual assault stressors on which the veteran's diagnoses 
of PTSD are based occurred during service as alleged.  
Therefore, the preponderance of the evidence is against the 
claim seeking service connection for PTSD, and it must be 
denied. 


ORDER

Service connection for arthritis is denied.

Service connection for a leg (knee) disability is denied.

Service connection for a low back disability is denied.

Service connection for anemia is denied.

Service connection for a menstrual disorder is denied.

Service connection for lip scars is denied.

Service connection for PTSD is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


